DETAILED ACTION
Status of Claims
Claims 1 – 16 are pending.
Claims 1 and 9 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: the 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In review of the applicant specification, these limitations appear to refer to the structured detailed in paragraphs [0013], [0016], [0020], [0021], [0023] and fig. 3. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Allowable Subject Matter
Claims 1 – 16 are allowed.

EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ahn (US Patent Application Publication No. 2002/0104030) is cited to teach an ACPI compliant computer system and overtemperature protection method in which the system automatically enters a "sleep" state complying with the ACPI specification when an inner temperature of the system exceeds a predetermined temperature. However, Ahn does not teach a plurality of sensor for each temperature measured component.
Cartagena et al. (US Patent Application Publication No. 2017/0285700) is cited to teach a dynamic adjustment of core power can reduce thermal margin between thermal design power (TDP) and an allowable thermal load. 
However, neither of the cited references, individually, nor in combination, teaches each limitation of the claims presented, in particularly “…when the second processor determines that the motherboard platform is in the over-temperature state based on the second temperature detection signal, the second processor outputs a over-temperature signal to the digital processing unit, the digital processing unit outputs a second control signal to the first processor according to the over-temperature signal, the first processor outputs the first control signal to control the motherboard platform to enter the sleep mode according to the second control signal; and when the digital processing unit determines that the motherboard platform is in the over-temperature state based on the third temperature detection signal, the digital processing unit outputs a third control signal to the first processor, the first processor outputs the first control signal to control the motherboard platform to enter the sleep mode according to the third control signal …“.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        03/13/2021